Citation Nr: 1214699	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  07-37 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for renal cancer, to include as due to Agent Orange.

2.  Entitlement to service connection for liver cancer, to include as due to Agent Orange.

3.  Entitlement to service connection for lung cancer, to include as due to Agent Orange.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen a claim for service connection for renal cell carcinoma, to include as due to Agent Orange.  In addition, the RO denied the Veteran's claims for service connection for liver cancer and lung cancer, each to include as due to Agent Orange.

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 2001, rating decision denied service connection for renal cancer.  The Veteran was notified of this decision, but did not file a timely appeal.

2.  The evidence added to the claims file since the August 2001, determination is essentially cumulative of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim of service connection for renal cancer.

3.  Lung cancer was initially demonstrated many years after service, and there is no competent and probative evidence linking it to service, to include exposure to Agent Orange.

4.  Liver cancer was initially demonstrated many years after service, and there is no competent and probative evidence linking it to service, to include exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The RO's decision of August 2001, which denied service connection for renal cancer, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  The evidence received since the August 2001, rating decision is not new and material to reopen the appellant's claim of service connection for renal cancer.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Lung cancer was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

4.  Liver cancer was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In letters dated April 2006, issued prior to the rating decision on appeal, and December 2007, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The December 2007 letter also advised the Veteran that new and material evidence was needed to reopen the claim for service connection for renal cancer, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, these letters advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  


Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, Social Security Administration records, and private and VA medical records.

The Board acknowledges the Veteran has not been afforded a VA medical examination to obtain an opinion regarding the etiology of the disabilities at issue.  Based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event in service as to which the Veteran's cancers may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between renal, liver and lung cancer, and military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the service treatment records are negative for any complaint or finding involving carcinoma in service or within one year thereafter.  As the record does not establish the occurrence of an event in service, to which any current renal, liver or lung cancer may be related, a VA examination is not warranted.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, and carcinoma becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (during the period beginning on January 9, 1962, and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

	II.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).


Claim to Reopen - Renal Cancer

As noted above, an unappealed August 2001, rating decision denied service connection for renal cancer.  The Veteran was notified of this decision, but did not file a timely appeal.  As such, that determination is final.  38 U.S.C.A. § 7105.  Hence, the issue before the Board is whether new and material evidence has been received to reopen the previously denied claim for service connection for renal cancer.  

The evidence of record at the time of the August 2001 determination included the service treatment records, and private and VA medical records.  The service treatment records are negative for complaints or findings pertaining to renal cancer.  The genitourinary system was evaluated as normal on the separation examination in July 1970.

The Veteran's Department of Defense (DD) Form 214 establishes the Veteran served in Vietnam during the Vietnam Era.

The Veteran was admitted to a private hospital in January 1992.  It was indicated he had been found to have a large complex mass in his right kidney on an ultrasound scan done to evaluate gastric problems.  This was further evaluated with a CT scan demonstrating a large renal cell carcinoma.  A right radical nephrectomy was performed.  

Service connection for renal cell carcinoma was denied by the RO in August 2001 on the basis that it is not subject to presumptive service connection on the basis of exposure to Agent Orange, nor was it shown in service or within one year thereafter.  The Veteran did not perfect an appeal of this determination.

The additional evidence includes Social Security Administration records, as well as private and VA medical records.  The records reflect the Veteran's renal cancer metastasized to the lung in September 2004, and to the liver in February 2006.  

In May 2006, a private physician stated there was no way he could say that Agent Orange was or was not involved in the etiology of renal cell carcinoma.  

While the medical record received in conjunction with the Veteran's attempt to reopen the claim suggests his renal cell carcinoma metastasized to the lung and liver is new, it is not material.  This evidence merely provides information that was of record at the time of the August 2001 determination, that is, that the Veteran had renal cancer many years after service.  The fact remains there is no competent medical evidence linking renal cell carcinoma to service, to include exposure to Agent Orange therein.  The Board observes that the Veteran's private physician stated he was unable to say if Agent Orange was a factor in the Veteran's renal cancer. 

The additional evidence fails to establish the Veteran has renal cancer that is related to service, to include exposure to Agent Orange.  Thus, the element of the claim lacking substantiation in August 2001 remains lacking.  The Board further notes the Veteran's belief that he has renal cell carcinoma that is related to service.  Although he is competent to state his symptoms, he is not, as a lay person, qualified to render a medical diagnosis or an opinion concerning medical causation on these matters.  To the extent the Veteran contends he has renal cancer that is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board emphasizes that renal cancer was initially documented in 1992, more than 21 years following the Veteran's separation from service.  It is not one of the diseases listed under 38 C.F.R. § 3.309(e).

Thus, the additional evidence does not raise a reasonable possibility that the Veteran's renal cancer is related to service, to include exposure to Agent Orange, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that the evidence is not new and material, and the claim for service connection for renal cancer is not reopened.

Lung and Liver Cancer

As noted above, the Veteran served in Vietnam during the Vietnam Era.

The evidence supporting the Veteran's claims includes his statements and some of the medical findings of record.  VA outpatient treatment records disclose the Veteran was found to have metastatic lung cancer in 2004, and metastatic liver cancer in 2006.  (See December 14, 2004 VA urology clinic physician's note, and December 2005 and January 2006 VA radiology reports.)  In each case, the cancer was resected.  It is significant to point out that the evidence demonstrates that the Veteran's renal cell carcinoma metastasized to the lung and liver.  

The Board acknowledges that lung cancer is one of the diseases subject to service connection on a presumptive basis based on exposure to Agent Orange.  In this case, however, the Veteran's lung cancer was metastatic from the kidney.  Service connection for lung cancer is not, therefore, warranted on a presumptive basis.  As discussed above, renal cacer is not one of the disabilities listed in 38 C.F.R. § 3.309(e).

The evidence demonstrates that lung cancer and liver cancer were first manifested many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  The Veteran alleges his cancers are attributable to his exposure to Agent Orange.  There is no basis in the record for this claim.  He has not submitted any objective evidence establishing such a relationship.  There is no indication in the record that the Veteran's lung or liver cancers are associated with Agent Orange.  

The Board acknowledges the Veteran's assertions that he has lung and liver carcinoma as the result of his military service.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that his cancers are related to service, to include exposure to Agent Orange.  Although the Veteran is competent to testify as to his in-service experiences and symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of either lung cancer or liver cancer.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for lung or liver cancer, to include as due to Agent Orange.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Since new and material evidence has not been received to reopen a claim of service connection for renal cancer, the appeal is denied.

Service connection for lung cancer, to include as due to Agent Orange, is denied.

Service connection for liver cancer, to include as due to Agent Orange, is denied.


REMAND

By rating action dated October 2008, the RO denied the Veteran's claim for a total rating based on individual unemployability due to service-connected disability.  The Veteran submitted a notice of disagreement with this determination in December 2008, but a statement of the case has not been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  This matter must, accordingly, be remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case reflecting the October 2008 RO adjudication of the issue of entitlement to a total rating based on individual unemployability due to service-connected disability.  The Veteran and his representative should be afforded the appropriate period of time to respond.  Only if the Veteran or his representative submits a timely substantive appeal should such issue be certified to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


